The appellees, as creditors of the Ingate Manufacturing Co., filed their bill to reach and subject to the payment of their debt, certain lots and improvements thereon. The bill avers that the Ingate Manufacturing Company was a partnership of which P. H. Joiner was a member; that the title to the lots were taken in the name of the wife of P. H. Joiner and held as his property or mere gifts to her, and that the improvements were erect*663ed by means furnished either by him or the Ingate Company of which firm he was a member. The bill further avers that the lots were purchased from one Terrell, who executed his bond to make titles upon the payment of the purchase money, that the bond for titles was subsequently transferred by her to one Bethea,' and that upon her request Terrell made a deed to Bethea, and substituted him for Mrs. Joiner as the purchaser and debtor, and took from Bethea his promissory note for the balance due upon the purchase, and a mortgage to secure the same; that there was a private understanding between Joiner and Bethea, that the deed from Terrell, though absolute in form, was to operate only as a security for the amount that might be due or become due him.
The conclusion of the court, from the whole evidence was, that complainants Avere entitled to relief, and the chancellor decreed accordingly, protecting by decree the mortgage made to secure the balance of the unpaid purchase money. The decree of the chancellor is affirmed, this court holding among other things, that whenever a deed absolute on its face is, in fact, a mere security for a debt, this constitutes the reservation of a benefit.
Opinion by
Coleman, J.